Citation Nr: 1413386	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-48 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for sinusitis/rhinitis.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant, his brother, and his sister


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which declined to reopen the Veteran's claims for service connection for sinusitis/rhinitis and a low back disability.  

In August 2010, the Veteran testified at a hearing before a Decision Review Officer, and in July 2012, he testified before the undersigned at a travel board hearing.  Copies of the transcripts of these hearings have been associated with the claims file.  

The Veteran originally also appealed the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  An October 2010 rating decision granted service connection for PTSD, effective April 4, 2007.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for PTSD, and therefore, that issue is no longer before the Board.  

In January 2013, the Board reopened the Veteran's claims for service connection for sinusitis/rhinitis and a low back disability and remanded these claims for additional development.  

In February 2014, the Veteran, via his representative, requested another videoconference hearing before the Board.  VA regulation provides, in pertinent part, that "a hearing on appeal will be granted if an appellant . . . expresses a desire to appear in person."  38 C.F.R. § 20.700(a) (2013).  By the express language of the regulation, an appellant is entitled to only one hearing on appeal.  The Veteran testified at such a hearing in July 2012.  As the Veteran has not provided a reason for wishing to testify at another hearing, and there is no indication that the hearing provided in July 2012 was inadequate, the Board must decline the request for an additional Board hearing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for sinusitis/rhinitis and a low back disability.  

Regarding the claim for sinusitis/rhinitis, a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In this case, although the Veteran reported ear, nose, or throat trouble on enlistment examination, the evidence of record does not show that the Veteran had an actual diagnosis of sinusitis/rhinitis noted upon entry into service.  Therefore, the presumption of soundness attaches with respect to this portion of the claim, see 38 U.S.C.A. § 1111, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.

On VA examination in August 2013, the examiner observed that the Veteran had nasal/sinus symptoms noted on his induction examination.  The Veteran had recalled those symptoms being relatively minor but productive of yellow mucus.  He reported that after his tour in Vietnam, the symptoms were more pronounced.  The examiner indicated that it was difficult to obtain a clear history pertaining to the difference in symptoms before and after service.  After examination, the examiner diagnosed the Veteran with sinusitis.  He opined that the sinusitis, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In providing his rationale, the examiner explained that the Veteran's October 1968 entrance examination had noted headaches and sinus complaints, but the Veteran's history had been unclear regarding the degree of intensification of sinus symptoms after service.  The Veteran had maintained that his exposure to Agent Orange had made his sinuses worse, but the examiner found that it was unclear from his reporting or from the medical record that his sinus condition had worsened beyond its natural progression.  The Veteran was noted to have reported yellow sinus discharge and infections that had occurred prior to, during, and after service.  

The Board acknowledges that the August 2013 VA examiner essentially found that the Veteran's sinusitis had pre-existed service and was not aggravated by service.  However, in explaining his opinion, the examiner found that the Veteran's history had been "unclear" regarding the intensification of post-service sinus symptoms and that it had been "unclear" from the Veteran's reporting or the medical record that the sinus condition had worsened beyond its natural progression.  VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  In this case, it appears that the August 2013 VA examiner found that the Veteran's sinusitis had clearly and unmistakably pre-existed service.  However, given that the examiner had found that it was "not clear from [the Veteran's] reporting or from the medical record that his sinus condition worsened beyond [its] natural progression," it is not readily apparent that the examiner had also determined that the sinusitis had clearly and unmistakably not been aggravated beyond its natural progress by service.  Thus, the Board finds that the examiner should reconsider his opinion in light of the foregoing standard. 

Given the above, the claims file should be returned to the August 2013 examiner, if available, in order to obtain an opinion regarding whether the Veteran's sinusitis clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated beyond the natural progress of the disorder during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With respect to the low back disability, the Veteran reported at his August 2013 VA examination that during his period of service, he was driving a truck in a convoy that stopped suddenly, which caused his truck to strike the truck in front of it.  He indicated that when he struck the truck in front of him, he injured his chest, shoulder, and neck.  After examination, the examiner diagnosed the Veteran with degenerative disease of the lumbar spine and scoliosis.  He opined that the Veteran's low back disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  However, in providing rationale for this opinion, the examiner found that although the trail of medical evidence in the claims file was clear regarding the Veteran's cervical spine, shoulder, and headache disabilities, there was minimal and insufficient evidence to support a conclusion that the Veteran's low back condition had its onset in service.  He explained that there was no mention of back complaints at the Veteran's May 1970 separation examination, but then found that during the Vietnam era, it was common for soldiers not to indicate any medical conditions on their exit physical examinations.  Additionally, the examiner found that while it was possible that biomechanical stresses stemming from the Veteran's neck and shoulder injuries could have led to current back degenerative disease and scoliosis developing many years later, there was insufficient data available in the various medical records to resolve this issue without resorting to mere speculation.     

The Board acknowledges that the August 2013 VA examiner essentially found that the Veteran's low back disability was not related to service.  However, in rendering his opinion, it was unclear whether the examiner had considered the Veteran's lay statements regarding the onset and continuity of symptomatology of his low back disability, as it appeared that the examiner relied on the lack of mention of back complaints in the service treatment records as well as the insufficient data available in the various medical records.  Additionally, although the examiner cited the lack of back complaints mentioned on separation examination, he then noted that it was common for soldiers not to indicate any medical conditions on their separation examinations.  Finally, the examiner essentially determined that there was a clear trail of medical evidence leading to the in-service truck accident with respect to the Veteran's cervical spine, shoulder, and headache disabilities.  He also noted that it was possible that biomechanical stresses stemming from these residuals of the truck accident could have led to current back degenerative disease and scoliosis developing many years later, but there was insufficient data available in the various medical records to resolve this issue without resorting to mere speculation.  It is again unclear whether the examiner considered the Veteran's competent and consistent lay statements of his continuity of back symptomatology when determining whether the residuals of the in-service truck accident could have led to the Veteran's back disability.   

Given the evidence outlined above, the file should be returned to the August 2013 VA examiner, if available, in order to obtain an addendum opinion considering the Veteran's lay statements regarding continuity of symptomatology and clarifying whether the Veteran's low back disability is related to service, including any residuals of his in-service truck accident.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for sinusitis/rhinitis and a low back disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Return the claims file to the examiner who conducted the August 2013 VA sinusitis examination for an addendum opinion, if available.  The examiner should once again review the claims file.  Based on the review of the record, including the examiner's previous findings and statements the Veteran made during his August 2013 VA examination and at his July 2012 travel board hearing, the examiner should determine:

 (a) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service with pre-existing sinusitis/rhinitis?

(b) If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing sinusitis/rhinitis WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  

(c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with pre-existing sinusitis/rhinitis, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current sinusitis/rhinitis is etiologically related to any symptomatology noted during such service?    

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  

The examiner should explain the medical basis for the conclusions reached.  In rendering his opinion, the examiner must consider the Veteran's statements regarding his disability, including statements made during his August 2010 and July 2012 hearings.    

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  
3.  Return the claims file to the examiner who conducted the August 2013 VA spine examination for an addendum opinion, if available.  The examiner should once again review the claims file and provide an addendum opinion as to whether the evidence, to specifically include the Veteran's competent and consistent lay evidence regarding the onset and symptomatology of his back disability, reflects that the Veteran's low back disability was related to his period of service.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disability was related to his period of service, to include any residuals of an in-service truck accident.  

The examiner should explain the medical basis for the conclusions reached.  In rendering his opinion, the examiner must consider the Veteran's statements regarding his disability, including competent and consistent statements regarding the onset and continuity of symptomatology of his low back disability.    

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


